SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 315 Park Avenue South, New York, New York (Address of principal executive offices) 10010-3607 (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, at October 28, 2010:243,317,407. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2010 and December 31, 2009 (Dollars in thousands, except par value) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Prepaids and other current assets Current assets of discontinued operations Total current assets Non-current investments ($424,651 and $210,364 collateralizing repurchase agreements) Notes and other receivables, net Intangible assets, net and goodwill Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,931,607 and $1,792,683 measured using fair value option) Non-current assets of discontinued operations Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Other current liabilities Securities sold under agreements to repurchase Debt due within one year Current liabilities of discontinued operations Total current liabilities Other non-current liabilities Long-term debt Non-current liabilities of discontinued operations Total liabilities Commitments and contingencies EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 243,317,407 and 243,288,154 shares issued and outstanding, after deducting 47,525,707 and 47,524,960 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the periods ended September 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, Revenues and Other Income: Manufacturing $ Oil and gas drilling services – – Gaming entertainment Investment and other income Net securities gains (losses) ) ) Expenses: Manufacturing cost of sales Direct operating expenses: Oil and gas drilling services – – Gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income (loss) from continuing operations before income taxes and income related to associated companies ) ) ) Income taxes Income (loss) from continuing operations before income related to associated companies ) ) ) Income related to associated companies, net of income tax provision (benefit) of $(3,382), $12,941, $(8,079) and $25,678 Income from continuing operations Income (loss) from discontinued operations, net of income tax provision of $29, $339, $0 and $693 ) ) Gain on disposal of discontinued operations, net of income tax provision of $0, $0, $0 and $0 – – Net income Net (income) loss attributable to the noncontrolling interest ) ) Net income attributable to Leucadia National Corporation common shareholders $ (continued) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (continued) For the periods ended September 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income (loss) from discontinued operations ) ) Gain on disposal of discontinued operations – – Net income $ Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income (loss) from discontinued operations ) ) Gain on disposal of discontinued operations – – Net income $ Amounts attributable to Leucadia National Corporation common shareholders: Income from continuing operations, net of taxes $ Income (loss) from discontinued operations, net of taxes ) ) Gain on disposal of discontinued operations, net of taxes – – Net income $ See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the nine months ended September 30, 2010 and 2009 (In thousands) (Unaudited) Net cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used for) operations: Deferred income tax provision (benefit) ) Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Excess tax benefit from exercise of stock options (9
